Title: To John Adams from William Willis, 30 March 1819
From: Willis, William
To: Adams, John


                        
                            Respected & Dear Sir
                            New Bedford 3d Mo. 30th. 1819
                        
                        I have some time wished, and from day to day intended to write you a letter: And your esteem’d favor of the 21st of last month encreas’d that desire. But whenever I have place’d paper before me for that purpose, my hand has been arrested by an afflicting thought, that by expressing my condolence for the trying loss you have met with, I might open in your bosom a healing wound. But a confidence that expressions of sincere respect for one whose memory must be ever dear to you, cannot at any time be unwelcome to your ear. And also an assurance of you possessing a large share of that Christian fortitude, and resignation, which afford a healing balm to the afflicted mind, have encouraged me to break through the barriers which before arrested my pen.Although your loss, Sir, is irreparably great: Although those virtues which endear’d your Amiable Consort to all her acquaintance, endear’d her still more to you. Yet you have the consoling reflections, that the same virtues endear’d her also to that Saviour, who was able to transport her to those realms where pain and sorrow can never enter. And where you have the enlivening hope of meeting her again, in a State of never–ending blissWhen an overruling Providence Seperates from us by death, our dearest connexions; how allieviating is the confidence, that our loss, is their gain. And that the Beneficent Author of their being has call’d them from a world of woes, to regions of everlasting joy and Peace. And I am very confident, Sir, that no person who has been depriv’d of a belov’d partner of his bosom, ever had greater reason to believe, than you have, that yours has join’d the company of Celestial Spirits in “a City not made with hands eternal and on high”.That the Almighty Being who has thus depriv’d you of a deservedly belov’d consort, may aid you by his consoling Spirit; and render serene the evening of your days, is the prayer of / Your very Sincere / Respectful freind
                        
                            Willm Willis
                        
                        
                     Enclosure
                                                
					Respected & Dear Sir
					New Bedford 3d Mo. 30th 1819
				
				While acknowledging the satisfaction I experienced in perusing your esteem’d letter of the 21st of last month, I have to confess the very ungrateful return I have made you, in yielding so far to the solicitations of some of my fellow members of the Auxiliary Society, as to submit a Copy of it for the press.The printer being about republishing a letter of yours written upwards of thirty–six years past, and lately publish’d in the Palladium; And a desire being express’d, that your letter to me might appear with it, I was drawn inconsiderately to consent to it. And must rely entirely upon your goodness to pardon me, for the liberty I have taken.I found an almost insurmountable difficulty in writing you, before the committing of this fault, which is express’d in my other letter of this date; And it is perhaps the additional difficulty, which has rous’d me to exertion. I have frequently in passing through the journey of life, hesitated to encounter obstacles; when increasing impediments have awaken’d me to action.The present prosperous State of our belov’d Country, And the prospects of its continuance Affords a Subject for general congratulation. But party bitterness, and invective which have been poured forth without measure in consequence of the approaching election in this State, is are deeply to be regretted. They are a disgrace to our Country, and I fear, will if persisted in, deter men of principle from consenting to be candidates for office.What a discourageing picture to be held up to the advocates of Republicanism throughout the world, is furnish’d by the News–paper electioneering abuse of party writers, on the present occasion. Errors are magnified, or perverted into crimes, and virtues are either pass’d over in silence, or are shaded by the darkening mists of calumny. And even the peaceful mansions of the Dead, are invaded, and their faults brought to view in order to blacken the party to which they belong’d. Where these things will end, I know not: But while they continue, the real good of our country must be overlook’d, and party prejudice manage the affairs of State.Believe me Sir with / Respectful best wishes / Your Assured friend
				
					Willm Willis
				
				
                            
                        
                    